

EXHIBIT 10.3


AMENDMENT TO NOTES




This AMENDMENT TO NOTES (the “Amendment”) is dated as of February 17, 2009, by
and among ISCO International, Inc., a Delaware corporation (the “Company”),
Manchester Securities Corporation, a New York corporation (“Manchester”), and
solely for purposes of Sections 5, 6, 7, and 8 of this Amendment, Alexander
Finance, L.P., an Illinois limited partnership (“Alexander”).
 
W I T N E S S E T H:
 
WHEREAS, on June 22, 2006, the Company issued to Manchester that certain 5%
Senior Secured Convertible Note, Note No. E-1, dated June 22, 2006 (the
“Note      No. E­-1”);


WHEREAS, on June 26, 2007, the Company issued to Manchester that certain Amended
and Restated 7% Senior Secured Convertible Note, Note No. F1, dated June 26,
2007 (the “Note No. F1”);


WHEREAS, on June 26, 2007, the Company issued to Manchester that certain Amended
and Restated 7% Senior Secured Convertible Note, Note No. F2, dated June 26,
2007 (the “Note No. F2”);


WHEREAS, on June 26, 2007, the Company issued to Manchester that certain Amended
and Restated 7% Senior Secured Convertible Note, Note No. F3, dated June 26,
2007 (the “Note No. F3”);


WHEREAS, on June 26, 2007, the Company issued to Manchester that certain Amended
and Restated 7% Senior Secured Convertible Note, Note No. F4, dated June 26,
2007 (the “Note No. F4”);


WHEREAS, on August 18, 2008, the Company issued to Manchester that certain 9 ½%
Secured Convertible Note dated August 18, 2008 (the “9 ½% Note,” together with
Note No. E-1, Note No. F1, Note No. F2, Note No. F3, and Note No. F4, shall be
referred to collectively herein as the “Notes”); and


WHEREAS, the Company has requested that Manchester amend the Notes to provide
for certain changes as more fully set forth herein.


A G R E E M E N T:
 
NOW, THEREFORE, in consideration of the covenants and agreements herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and Manchester agree as follows:


1. Definitions.  All capitalized terms used herein and not defined or amended
herein shall have the meanings ascribed to them in the Notes.
 
2. The Notes are hereby amended as follows:
 
a.  
Replace the definition of “Fair Market Price” in its entirety with the
following:



“ “Fair Market Price” shall mean the closing price or the closing bid price for
the Common Stock on the Trading Day immediately preceding the date on which the
price is being determined.”


b.  
Delete the definition of “Market Price” in its entirety.



c.  
Delete the definition of “Principal Market” in its entirety.



d.  
Replace the definition of “Trading Day” in its entirety with the following:



“ “Trading Day” shall mean (x) if the Common Stock is listed on the New York
Stock Exchange, NASDAQ or NYSE Alternext US, a day on which there is trading on
such stock exchange, or (y) if the Common Stock is not listed on either of such
stock exchanges but sale prices of the Common Stock are reported on an automated
quotation system, a day on which trading is reported on the principal automated
quotation system on which sales of the Common Stock are reported, or (z) if the
foregoing provisions are inapplicable, a day on which quotations are reported by
National Quotation Bureau Incorporated.”


e.  
Delete the definition of “VWAP” in its entirety.



f.  
Replace Section 3(c)(ii)(D) in its entirety with the following, except that
Section 3(c)(iii)(C) of the 9 ½% Note is replaced in its entirety with the
following:



“D.  Calculation of Consideration Received.  In case any option is issued in
connection with the issue or sale of other securities of the Company, together
comprising one integrated transaction in which no specific consideration is
allocated to such options by the parties thereto, then solely for purposes of
this Section 3, the options will be deemed to have been issued for a
consideration of $0.01.  If any Common Stock or Convertible Securities (other
than shares or options issued or which may be issued pursuant to the Incentive
Plan up to the Incentive Plan Limit) are issued or sold or deemed to have been
issued or sold for cash, the consideration received therefor will be deemed to
be the gross amount received by the Company therefor.  If any Common Stock or
Convertible Securities (other than shares or options issued or which may be
issued pursuant to the Incentive Plan up to the Incentive Plan Limit) are issued
or sold for a consideration other than cash, the amount of the consideration
other than cash received by the Company will be the fair value of such
consideration, except where such consideration consists of marketable
securities, in which case the amount of consideration received by the Company
will be the arithmetic average of the Fair Market Prices of such securities
during the ten (10) consecutive Trading Days ending on the date of receipt of
such securities.  The fair value of any consideration other than cash or
securities will be determined jointly by the Company, the Holder, and
Alexander.  If such parties are unable to reach agreement within ten (10) days
after the occurrence of an event requiring valuation (the “Valuation Event”),
the fair value of such consideration will be determined within five (5) Business
Days after the tenth (10th) day following the Valuation Event by an independent,
reputable appraiser selected by the Company and the holders of the Notes.”


g.  
Replace Section 3(d) in its entirety with the following:



“(d)  Reservation and Issuance of Underlying Securities.  The Company covenants
that it will at all times reserve and keep available out of its authorized and
unissued Common Stock solely for the purpose of issuance upon conversion of this
Note (including repayments in stock), free from preemptive rights or any other
actual contingent purchase rights of persons other than the Holder and the
holders of the Amended and Restated Notes, not less than an amount equal to the
number of Conversion Shares.  The Company covenants that all shares of Common
Stock that shall be so issuable shall, upon issue, be duly authorized, validly
issued, fully paid and nonassessable.”


h.  
Replace Section 3(e) in its entirety with the following:



“No Fractions.  Upon a conversion hereunder the Company shall not be required to
issue stock certificates representing fractions of shares of Common Stock, but
may if otherwise permitted, make a cash payment in respect of any final fraction
of a share based on the Fair Market Price of a share of Common Stock at such
time.  If the Company elects not, or is unable, to make such cash payment, the
Holder shall be entitled to receive, in lieu of the final fraction of a share,
one whole share of Common Stock.”


i.  
Replace Section 4(b) in its entirety with the following:



“(b)  Remedies.  If an Event of Default occurs and is continuing with respect to
any of the ISCO Notes, the Holder may declare all of the then outstanding
Principal Amount of this Note and all other ISCO Notes held by the Holder,
including any interest due thereon, to be due and payable immediately, except
that in the case of an Event of Default arising from events described in clauses
(vii) and (viii) of Section 4(a) hereof, this Note shall become due and payable
without further action or notice.  In the event of an acceleration, the amount
due and owing to the Holder shall be the greater of (1) 110% of the outstanding
Principal Amount of the ISCO Notes held by the Holder (plus all accrued and
unpaid interest, if any) and (2) the product of (A) the highest Fair Market
Price for the five (5) Trading Days immediately preceding the Holder’s
acceleration and (B) the Conversion Ratio.  In either case the Company shall pay
interest on such amount in cash at the Default Rate to the Holder if such amount
is not paid within seven days of Holder’s request.  The remedies under this Note
shall be cumulative.”


3. The 9 ½% Note is hereby amended as follows:


Include in the definitions section:


“ISCO Notes means collectively the Notes and the Prior ISCO Notes.”


4. The 9 1/2 % Note is hereby amended by deleting Section 3(i) thereof in its
entirety.
 
5. The Company, Alexander and Manchester agree and acknowledge that any
delisting or deregistration of the Company’s Common Stock by the NYSE Alternext
US does not constitute a “going private” transaction under the definition of
“Change of Control Transaction,” in the Notes.
 
6. The Company, Alexander and Manchester agree and acknowledge that this
Amendment has been made and entered into in compliance with Section 6(c) of the
Notes.
 
7. The Company’s execution, delivery and performance of this Amendment does not
violate any material term, provision or covenant of any agreement that is
currently in effect between the Company and either of Alexander or Manchester.
 
8. The Notes, as amended hereby, shall remain in full force and effect and all
terms hereof are hereby ratified and confirmed by the Company. Except for
specifically provided herein, all other terms and conditions of the Notes shall
remain in full force and effect.  Except with respect to the Notes, nothing
contained in this Amendment shall be deemed to be or construed as a waiver or
modification of any terms or provisions of any agreement between Manchester and
the Company or Alexander and the Company, or any rights of Alexander or
Manchester arising thereunder as a result of the Company’s execution, delivery
and performance of this Amendment.
 
9. Any and all references to the Notes and any instrument previously and now
hereafter executed by the Company shall be deemed to refer to the Notes as
amended by this Amendment and any future amendments hereafter entered into
between the Company and Alexander.
 






{Signature Page Follows}

 


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first written above.
 




 
 

 WITNESS: ISCO INTERNATIONAL, INC.          
By: /s/Evi Sukandi
By:
/s/ Gary Berger    Name: Evi Sukandi   Name : Gary Berger       Title :    Chief
Financial Officer          

 
 

  MANCHESTER SECURITIES CORPORATION          
 
By:
/s/ Elliot Greenberg       Name : Elliot Greenberg       Title   : Vice
President    

 
 

  ALEXANDER FINANCE, L.P. (in respect of Sections 5, 6, 7 and 8)          
 
By:
/s/ Bradford Whitmore       Name : Bradford Whitmore       Title:    President
of Bun Partners, Inc.                    General Partner of Alexander Finance,
L.P.  

 
 

 This Amendment is agreed to and acknowledged, in its entirety, by: ALEXANDER
FINANCE, L.P.          
 
By:
/s/ Bradford Whitmore       Name : Bradford Whitmore       Title   : President
of Bun Partners, Inc.                    General Partner of Alexander Finance,
L.P.  

 






[Signature Page to Amendment to Notes]


 
 

--------------------------------------------------------------------------------

 
